Citation Nr: 1822150	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a bilateral leg condition, to include radiculopathy, secondary to degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral heel condition, to include heel spurs.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's low back condition is related to the Veteran's active service or manifested to a compensable degree within a year of his discharge from such service.

2.  The preponderance of the evidence of record is against a finding that the Veteran's bilateral leg condition is related to the Veteran's active service or manifested to a compensable degree within a year of his discharge from such service.  

3.  The preponderance of the evidence of record is against a finding that the Veteran's bilateral heel condition is related to the Veteran's active service or manifested to a compensable degree within a year of his discharge from such service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back condition are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for a bilateral leg condition, to include radiculopathy secondary to a low back condition, are not met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria to establish service connection for a bilateral heel condition are not not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has indicated, and service records show, that he was assigned to an airborne division while on active duty with the U.S. Army.  In the November 2013 Notice of Disagreement, the Veteran stated that he hurt his back on numerous parachute jumps, including hard landings and one incident when the Veteran went through the side of a barn, and that this was the cause of his current back, leg, and heel pain.

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, a grant of service connection is available on a presumptive basis. Service connection may be presumed for certain chronic conditions, such as arthritis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Low Back Condition

The record shows that the Veteran suffers from degenerative joint disease of the lumbar spine with diffuse bulging disc.  The Veteran contends this disability is due to injuries sustained while parachute jumping in service.

The Veteran's service treatment records are silent for complaints or treatment for back pain until a September 1970 discharge examination.  At that examination, the Veteran answered yes to the question of whether he had back trouble of any kind.  However, the clinical examination was normal.  Furthermore, the Veteran's PUHLES profile was all marked as "1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

The post-service record does not show clinical  evidence of low back pain until 2013, when the Veteran presented to the Poplar Bluff VA Medical Center for an episode of low back pain, leg weakness, and urinary and stool incontinence.  A March 2013 VA CT scan of the lumbar spine revealed spinal cord compression with bulging discs.

During an October 2013 VA back examination, the Veteran was diagnosed with degenerative joint disease of the lumbosacral spine with diffuse bulging disc.  After a review of the medical record and physical examination, the examiner found that, based on the objective evidence, it is not likely that the current back problems are due to his active duty service in the 1960's.  The examiner considered the Veteran's 1970 statement that he had back trouble, but found no history of treatment for low back pain since then.

The examiner reviewed the Veteran's claims file, the examination, and the results of testing in arriving at this conclusion.  The examiner considered all pertinent and available medical facts to which the Veteran is entitled in forming his opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Therefore, the Board places high probative weight on this opinion.  

Bilateral Leg Condition

The Veteran is seeking service connection for a bilateral leg condition associated with his low back condition.  The Veteran's available service treatment records do not show any symptoms, treatment, or diagnosis of leg pain while in service.  At a September 1970 separation examination, the Veteran did not report any history of leg pain, and a clinical examination was normal.

As discussed above, in March 2013, the Veteran presented to the Poplar Bluff VA Medical Center with complaints of weakness in both lower extremities.  VA records show this episode was diagnosed as a spinal cord transient ischemic attack, and the Veteran's condition was noted to be improved at subsequent follow up visits.  At the October 2013 VA examination, the Veteran was found to have radiculopathy symptoms, including intermittent pain, paresthesias, and dysesthesias.  The VA examiner found involvement of the sciatic nerve, meaning that the Veteran's leg pain and sensory deficits were due to the spinal cord compression.  Therefore, the Board concludes that the Veteran's bilateral leg pain is a manifestation of radiculopathy, caused by compressed nerves in the spine.

The medical records lack any indication the Veteran's leg pain is caused by any disease or injury other than radiculopathy, secondary to spinal cord compression.  As discussed above, the Veteran's low back condition has been found to be unrelated to service as a result of the above decisions.  Therefore, service connection for a bilateral leg condition cannot be awarded on a secondary basis in this case.  See 38 C.F.R. § 3.310.

Bilateral Heel Condition

In the current case, the Veteran contends that his bilateral heel condition was incurred in service during his numerous parachute jumps and hard landings.  However, in 1997, the Veteran claimed his heel spurs were not service-connected.  At a May 1997 VA examination for non-service-connected pension, the Veteran described a 1982 industrial accident he suffered while working as an elevator repairman.  The Veteran described falling approximately 12 to 15 feet down an elevator shaft and landing on his heels.  The Veteran was assigned a 20 percent rating for both right and left heel spurs on a non-service-connected basis.   

The record lacks any treatment for a heel injury prior to 1982.  As discussed above, a September 1970 discharge examination found no abnormalities of the feet, and the Veteran did not report any feet pain.  As such, the Board is persuaded that it is more likely that the Veteran's current heel pain was caused by the 1982 industrial accident, more than ten years after discharge from service.  

Additional Considerations

The Board is persuaded by the lack of diagnosis or complaints of a back or leg condition in the medical records after discharge until 2013.  Additionally, the record lacks any complaints or diagnosis of heel pain until 1997.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board has considered the Veteran's statements regarding his low back pain, leg and heel pain.  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service low back and heel pain are simply not supported by the medical evidence of record.  The first reports of low back pain and leg pain occurred in 2013, more than 40 years after separation from active service.  The first reports of heel pain occurred in 1997, more than 25 years after service.  A medical examination at the time of active duty separation did not show any spinal or musculoskeletal abnormalities. 

No other evidence or valid test results in the record show that an etiological relationship exists between the Veteran's low back pain, leg pain, and heel pain and any in-service injury.  Thus remanding for another opinion on that issue would not aid the claimant in obtaining evidence to substantiate his claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.102.

The Board also considered whether a grant of service connection is available on a presumptive basis.  Here, the Veteran is competent to report low back pain, leg pain, and heel pain since service.  However, there is no medical evidence that the Veteran had low back pain, leg pain, or heel pain within a year of his discharge from service.  The Veteran was discharged from active service in September 1970, and there is no record of low back pain, leg pain or radiculopathy, or heel pain within a year of discharge.

In sum, the competent evidence of record weighs against the Veteran's assertion that his low back pain, leg pain, and heel pain are etiologically related to his active service.  Although grateful for the Veteran's honorable service, the Board concludes that the preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back condition, to include degenerative joint disease of the lumbar spine, is denied.

Entitlement to service connection for bilateral leg condition, to include radiculopathy secondary to degenerative joint disease of the lumbar spine, is denied.

Entitlement to service connection for a bilateral heel condition, to include heel spurs, is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


